UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-1726


EDWARD L. GILMORE,

                Plaintiff - Appellant,

          v.

ERIC HOLDER, in his official capacity as Attorney General
of the United States,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:13-cv-00789-LMB-IDD)


Submitted:   February 27, 2015            Decided:   April 2, 2015


Before WILKINSON, GREGORY, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Catherine M.A. Carroll, Eric Mahr, Amanda L. Major, Daniel
Aguilar, WILMER CUTLER PICKERING HALE AND DORR LLP, Washington,
D.C., for Appellant.    Dana J. Boente, United States Attorney,
Ayana N. Free, R. Joseph Sher, Assistant United States
Attorneys, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Edward L. Gilmore appeals from the district court’s entry

of judgment under Fed. R. Civ. P. 50(a) in Defendant’s favor in

his civil action under Title VII of the Civil Rights Act of

1964,   as    amended,   42    U.S.C.       §§ 2000e—2000e-17    (2012),    for

non-promotion on the basis of race.              On appeal, Gilmore contends

that the district court reversibly erred in granting Defendant’s

post-trial Rule 50(a) motion for judgment as a matter of law and

abused its discretion in excluding evidence.             We affirm.

      Rule 50(a) of the Federal Rules of Civil Procedure provides

that, in actions tried before a jury, a district court may grant

a motion for judgment as a matter of law against a party if the

party has been “fully heard” on an issue during trial and “a

reasonable jury would not have a legally sufficient evidentiary

basis to find for the party on that issue.”              We review the grant

or denial of a Rule 50(a) motion for judgment as a matter of law

de novo, viewing the evidence in the light most favorable to the

nonmoving party.      Fontenot v. Taser Int’l, Inc., 736 F.3d 318,

332   (4th   Cir.   2013);    Chaudhry      v.   Gallerizzo,   174 F.3d 394,

404-05 (4th Cir. 1999).        “Judgment as a matter of law is proper

when, without weighing the credibility of the evidence, there

can be but one reasonable conclusion as to the proper judgment.”

Chaudhry, 174 F.3d at 405 (internal quotation marks omitted).

“The movant is entitled to judgment as a matter of law if the

                                        2
nonmoving party failed to make a showing on an essential element

of his case with respect to which he had the burden of proof.”

Singer     v.   Dungan,      45 F.3d 823,      827       (4th     Cir.        1995)

(internal quotation marks omitted).

     Under Title VII, it is unlawful for an employer “to fail or

refuse to hire or to discharge any individual, or otherwise to

discriminate     against      any    individual             with    respect        to    his

compensation,    terms,      conditions,        or    privileges       of    employment,

because of such individual’s race.”                   42 U.S.C. § 2000e-2(a)(1).

Where,     as   here,       there    is        no     evidence       of      intentional

discrimination, claims under Title VII are analyzed under the

burden-shifting       framework      established            in     McDonnell       Douglas

Corp. v.     Green,   411 U.S. 792,       802-07       (1973).         Under      this

framework,      the     plaintiff     bears           the        initial     burden       of

establishing a prima facie case of discrimination.                           St. Mary’s

Honor Ctr. v. Hicks, 509 U.S. 502, 506 (1993).                              To do so, a

plaintiff must show that: (1) he is a member of a protected

group; (2) there was a specific position for which he applied;

(3) he was qualified for that position; and (4) he was rejected

for the position under circumstances giving rise to an inference

of discrimination.        Williams v. Giant Food Inc., 370 F.3d 423,

430 (4th Cir. 2004).         Defendant conceded below that Gilmore had

established his prima facie case.



                                           3
     Where the plaintiff makes such a showing, the burden shifts

to the defendant to produce evidence that “if believed by the

trier     of     fact,     would       support       a    finding     that     unlawful

discrimination      was    not     the      cause    of   the    employment    action.”

Hicks, 509 U.S. at 507 (internal emphasis omitted).                           This is a

burden    of   production,       not     of   proof       or    persuasion.      Id.    at

506-07.     Review of the trial record makes clear that Defendant

produced evidence that, if believed by the trier of fact, would

support the conclusion that Gilmore was not promoted based on

race-neutral reasons.

     If    the    defendant      meets      his     production     burden,    then     the

presumption created by the plaintiff’s prima facie case “drops

out of the picture,” and the burden shifts back to the plaintiff

to present evidence from which a reasonable juror could conclude

that the reason proffered by the defendant was a pretext for

discrimination.      Id. at 511.            The plaintiff can prove pretext by

presenting evidence to show that the defendant’s explanation is

“unworthy      of    credence”         or     by     offering       other     forms    of

circumstantial            evidence            sufficiently           probative         of

discrimination.          Mereish v. Walker, 359 F.3d 330, 336 (4th Cir.

2004) (internal quotation marks omitted).                        Ultimately, however,

the plaintiff has the burden of demonstrating that he was the

victim of discrimination on the basis of his race.                      Id.



                                              4
      On    appeal,    Gilmore    asserts         that,    based   on    the   evidence

presented, the jury reasonably could have concluded that the

proffered rationales for his non-promotion, namely, his prior

performance     and     his    lack     of      supervisory        experience,        were

pretextual and unworthy of belief.                  After review of the record

and   the   parties’     briefs,       we    reject       Gilmore’s     assertions      as

unsupported by the trial record and without merit.                              He thus

fails to establish reversible error by the district court in its

grant of Defendant’s Rule 50(a) motion.

      Gilmore also contends that the district court abused its

discretion     in    excluding    at    trial      the     admission     of    testimony

regarding     litigation      relative       to    rulings     resulting       from    the

decision of the United States District Court for the District of

Columbia in Segar v. Civiletti, 508 F. Supp. 690 (D.D.C. 1981).

Evidentiary rulings are reviewed for abuse of discretion, and we

“will only overturn an evidentiary ruling that is arbitrary and

irrational.”        United States v. Cole, 631 F.3d 146, 153 (4th Cir.

2011) (internal quotation omitted).                   In determining whether an

evidentiary ruling is arbitrary and irrational, this court looks

at the evidence in a light most favorable to its proponent, with

an eye toward “maximizing its probative value and minimizing its

prejudicial effect.”          Id. (internal quotation marks omitted).

      We conclude after review of the record and the parties’

briefs that the district court did not abuse its discretion in

                                            5
excluding admission of the Segar litigation evidence.                       Gilmore

has   not   suggested    that    Defendant    was    not   complying      with   the

Segar litigation rulings at the time of his non-promotion, and

the stipulated procedures in that litigation simply were not in

effect at the time of Gilmore’s non-promotion.                      The district

court thus properly excluded admission of the evidence to ensure

the    jury    was     not     considering      irrelevant        and    confusing

information.       See United States v. Lentz, 524 F.3d 501, 526

(4th Cir. 2008) (holding that district court did not abuse its

discretion    in     excluding    omitted     evidence     portions      that    were

“neither necessary to avoid misleading the jury or to place the

portions admitted into proper context”).

      Accordingly,      we     affirm   the    district        court’s   judgment.

We dispense    with     oral    argument    because      the    facts    and    legal

contentions    are    adequately    presented       in   the    materials      before

this court and argument would not aid the decisional process.



                                                                          AFFIRMED




                                        6